DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on May 25, 2022 has been entered.
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-10 are allowed because none of the prior art of record discloses or 
suggests a method comprising:  (A) energizing the matching network and transmit coil and exciting resonance between the matching network and transmit coil; (B) allowing the resonance to decay; (C) detecting an envelope of an electrical parameter of the matching network or transmit coil as the resonance decays; (D) determining a quality factor using the envelope; and (E) analyzing the quality factor to determine whether a foreign object is coupled to an electromagnetic field generated by the transmit coil, in combination with the remaining claimed features.
	Claim 11 is allowed because none of the prior art of record discloses or suggests circuitry configured to:  (A) energize the matching network and transmit coil and exciting resonance between the matching network and transmit coil; (B) allow the resonance to decay; (C) detect an envelope of an electrical parameter of the matching network or transmit coil as the resonance decays; (D) determine a quality factor using the envelope; and (E) analyze the quality factor to determine whether a foreign object is coupled to an electromagnetic field generated by the transmit coil, in combination with the remaining claimed features.
	Claim 12 is allowed because none of the prior art of record discloses or suggests an apparatus comprising:  a drive circuit configured to energize a matching network and transmit coil of the wireless power transmitter, excite resonance between the matching network and transmit coil, and allow the resonance to decay; and a controller configured to control the drive circuit, detect an envelope of an electrical parameter of the matching network or transmit coil as the resonance decays, determine a quality factor using the envelope, and analyze the quality factor to determine whether a foreign object is coupled to an electromagnetic field generated by the transmit coil, in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587. The examiner can normally be reached 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL KAPLAN/Primary Examiner, Art Unit 2836